                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION


BRIAN DAVID ROBERDS,                          )
                                              )
                 Petitioner,                  )
                                              )
           vs.                                )     Case No. 1:16-CV-150 SNLJ
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                 Respondent.                  )


                               MEMORANDUM and ORDER

       This case is before the Court on Roberds’ 28 U.S.C. § 2255 petition asking that his

162-month sentence for conspiracy to distribute methamphetamine be set aside (#2). The

sole basis for his request is that Johnson v. United States, 135 U.S. 2551 (2015) invalidated

the classification of his prior Missouri conviction for unlawful use of a weapon as a crime

of violence, and that as a result, he was mistakenly sentenced as a career offender under

United States Sentencing Guidelines § 4B1.1. Since the petition was filed, the Supreme

Court handed down Beckles v. United States, 137 S.Ct. 886 (2017), which effectively held

that petitioner's unlawful use of a weapon conviction was indeed a crime of violence for

sentencing guidelines purposes. Petitioner’s counsel concedes the point.

       Accordingly the petition is denied.

       So ordered this 29th day of July, 2019.



                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE
